Filed 9/24/15 P. v. Landaverde CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B261553

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA426685)
         v.

ANTONIO LANDAVERDE,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
David V. Herriford, Judge. Affirmed.
                                                         ______

         Athena Shudde, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.

                                                         ______
       An information, filed on August 5, 2014 and later amended by interlineation,
charged Antonio Landaverde with two counts of resisting an executive officer
(Pen. Code, § 69). The jury found Landaverde guilty of both counts. The trial court
suspended imposition of sentence and placed Landaverde on formal probation for
36 months. Landaverde appealed.
       We appointed counsel to represent Landaverde in the matter. After examining
the record, counsel filed a Wende brief raising no issues on appeal and requesting that
we independently review the record. (People v. Wende (1979) 25 Cal.3d 436.) On
June 11, 2015, we sent a letter to Landaverde and to counsel. In the letter, we directed
counsel to immediately send the record on this appeal and a copy of the Wende brief to
Landaverde and informed Landaverde that he had 30 days to submit by letter or brief any
ground of appeal, contention or argument he wished us to consider. We did not receive a
response from him.
       We have reviewed the entire record on appeal. Evidence shows that Landaverde
grabbed the open end of a handcuff, swung at a police officer and reached for the
officer’s gun during his detention in response to a call of shots fired at an apartment.
At the time, the officer believed that Landaverde matched the description of the suspect
provided in the dispatch call. Landaverde also struggled with the officer’s partner, who
attempted to assist with the detention based on Landaverde’s conduct. This evidence
sufficiently supports his conviction of two counts of resisting an executive officer.
(People v. Johnson (1980) 26 Cal.3d 557, 578 [substantial evidence is that which is
“reasonable, credible, and of solid value—such that a reasonable trier of fact could find
the defendant guilty beyond a reasonable doubt”].) We are satisfied that Landaverde’s
counsel has fully complied with his responsibilities and that no arguable appellate issue
exists. (People v. Wende, supra, 25 Cal.3d at p. 441; People v. Kelly (2006) 40 Cal.4th
106, 110.)




                                              2
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.




                                          ROTHSCHILD, P. J.
We concur:



             CHANEY, J.



             LUI, J.




                                      3